Citation Nr: 0831378	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active duty for training from February 1958 
to August 1958 and active service from October 1961 to August 
1962, with subsequent reserve component service as well.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Milwaukee, Wisconsin, denying the veteran's claim of service 
connection for bilateral hearing loss.  


FINDING OF FACT

Bilateral hearing loss was not present in service, was not 
manifested within a year of service, and did not develop as a 
result of any incident during service, to include noise 
exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in April 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letter also 
notified the veteran of the Dingess requirements, providing 
the veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  See id.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
that complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in September 2006, and VA has obtained these 
records.  VA has also incorporated the private medical 
records submitted by the veteran into the record.  
Significantly, neither the appellant nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained, and the veteran indicated in a February 2008 
letter to the Board that he had no further argument.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels 
(dB) or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2007).

Facts and Analysis

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, while the 
record of evidence does confirm that the veteran currently 
suffers from bilateral hearing loss, the Board finds that 
service connection is not warranted in this case.  

Upon review of the veteran's service medical records, there 
is no complaint of, or treatment for, hearing loss during the 
veteran's military service.  The veteran confirmed this, 
indicating in a letter received by VA in May 2006 that he was 
never treated for hearing loss during his military duty.  

The veteran was examined upon his enlistment into active duty 
in 1961.  On the authorized audiological evaluation in his 
September 1961 enlistment examination, pure tone thresholds, 
in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
Left 
Blank
-10
LEFT
0
-5
-5
Left 
Blank
-10

The veteran was again afforded examination upon his 
separation from active duty in June 1962.  An audiological 
evaluation was performed as part of this examination as well, 
and pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
Left 
Blank
10
LEFT
5
0
5
Left 
Blank
25

The Board recognizes that there were minor changes in the 
veteran's hearing by the time of his separation.  However, 
his hearing was entirely within normal limits upon his 
separation from service.  As such, a finding of in-service 
hearing loss would be inappropriate.  

The next audiometric examination of record is a private 
record from "Quality Hearing," and is dated December 1995.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
45
LEFT
25
50
55
60
60

Based on these results, there is no question that the veteran 
suffered from a hearing loss disability as of December 1995.  
38 CFR § 3.385 (2007).  

The veteran was afforded VA audiometric examination in 
September 2006, to determine the current degree of the 
veteran's hearing loss, as well as for an opinion as to 
whether the veteran's hearing loss is service related.  
According to the September 2006 VA audiometric examination of 
record, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45
50
60
LEFT
40
50
50
55
75

Pure tone threshold averages were 50 dB for the right ear and 
58 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 80 
percent in the left ear.  Therefore, the evidence indicates 
that the veteran still suffers from impaired hearing.  

However, according to the September 2006 VA examiner, it is 
not likely that the veteran's current hearing loss is related 
to his military service.  An additional opinion was requested 
of this examiner in May 2007, but the examiner declined to 
offer further opinion, noting that the results of the 
September 2006 VA examination were suspect, since the pure-
tone average was not consistent with the speech recognition 
threshold.  Regardless, based on the veteran's service 
medical records, and the opinion of September 2006, the Board 
is able to conclude that the veteran's hearing loss is not 
related to his military service, and service connection is 
not warranted.  

In the veteran's December 2006 notice of disagreement (NOD), 
the veteran argued that the previously outlined audiometric 
results should not be persuasive in this case.  First, the 
veteran alleged that testing done at the time of his 
separation from active duty was not of the same quality it 
would be today.  Second, the veteran argued that VA's use of 
the term "normal" is arguable.  And finally, the veteran 
has disagreed with the opinion of the VA examiner, claiming 
that his hearing loss is noise induced, rather than due to 
any specific trauma.  The Board will address each of these 
arguments in turn.  

First, in regards to the veteran's argument that audiometric 
testing would be of better quality today, the veteran has 
offered no evidence at all in support of this assertion.  The 
Board is not permitted to accept unsupported lay speculation 
with regard to medical issues.  See Espiritu v. Derwinski, 1 
Vet. App. 171 (1990).  Therefore, the Board is not persuaded 
by this argument.  

Second, the veteran has claimed that he disagrees with VA's 
use of the term "normal" with respect to hearing loss 
claims.  38 C.F.R. § 3.385 defines, by law, what is to be 
considered impaired hearing.  The Board does not have the 
authority to ignore the law in this case.  As such, the 
evidence of record establishes that the veteran's hearing was 
not impaired upon his enlistment into active duty, nor was it 
impaired upon his separation from active duty.  Therefore, 
the Board has no choice but to find that the veteran's 
hearing was normal throughout service, since he suffered no 
hearing impairment while in active duty.  

Finally, the veteran has asserted that he suffers from 
"noise induced hearing loss" instead of "traumatic" 
hearing loss.  The veteran submitted several pages in support 
of his claim from a VA publication entitled "Hearing 
Impairment."  However, this argument fails for two reasons.  
First, as a layperson, the veteran is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran does not have the 
training or expertise to diagnose himself with one type of 
hearing loss over another.  

This argument also fails because the excerpt from "Hearing 
Impairment" does not provide evidence specifically in 
support of the veteran's claim.  The Board notes that, with 
regard to medical treatise evidence, the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

In the present case, the evidence submitted by the veteran is 
not accompanied by the opinion of any medical expert.  The 
Board concludes that this information is insufficient to 
establish the required medical nexus opinion.  The section of 
the article supplied by the veteran simply defines noise-
induced hearing loss, and indicates that exposure to 
hazardous noise levels could result in hearing loss.  This 
article does nothing to establish whether the veteran's 
hearing loss was a result of trauma, long-term noise 
exposure, or a factor not related to noise exposure at all.  
It's simply a broad conclusion about hearing loss in general.  
As such, the Board finds the medical opinion of the September 
2006 VA examiner to be more probative, since the examiner's 
conclusion was based on examination of the veteran himself.  

As a final matter, when considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for hearing loss until December 1995, or more than 
33 years after the veteran's separation from service in 
August 1962, tends to establish that the veteran's current 
bilateral hearing loss was not a result of his military 
service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for bilateral hearing loss must be 
denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


